       Case 2:18-cv-00436-KWR-CG Document 111 Filed 05/06/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

              Plaintiff,

v.                                                         No. CV 18-436 KWR/CG

DANCAR ENERGY
CONSTRUCTION, LLC, et al.,

              Defendants.

     ORDER VACATING SETTLEMENT CONFERENCE AND EXTENDING PRETRIAL
                           ORDER DEADLINE

        THIS MATTER is before the Court on the parties’ Joint Motion to Extend Pretrial

Order Deadlines and Date of Zoom Settlement Conference (the “Motion”), (Doc. 110),

filed May 5, 2020. In the Motion, the parties explain they have a global mediation

scheduled to occur on June 15, 2020, to resolve all claims in the present case. (Doc.

110 at 1). As such, the parties request the Court vacate the June 11, 2020, settlement

conference, and extend the pretrial order deadlines. Id. at 2.

        IT IS THEREFORE ORDERED that Plaintiff shall send its Pretrial Order to

Defendants no later than June 26, 2020; and Defendants shall submit their consolidated

Pretrial Order to the Court no later than July 11, 2020.

        IT IS FURTHER ORDERED that the June 11, 2020, Settlement Conference and

the June 3, 2020, telephonic status conference, are hereby VACATED. The parties are

instructed to submit a Joint Status Report by June 24, 2020, explaining the outcome of

the global mediation and if a further settlement conference is necessary to a facilitate
      Case 2:18-cv-00436-KWR-CG Document 111 Filed 05/06/20 Page 2 of 2



final resolution of this case. If the parties request mediation, the Court instructs the

parties to include proposed dates for rescheduling the settlement conference.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
